 RAINBOW COACHESRainbow Tours, Inc., d/b/a Rainbow Coaches and Ha-waii Teamsters and Allied Workers, Local 996, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and RonaldSai and Garrett Wong. Cases 37-CA-1341, 37-CA-1342, and 37-CA-1387March 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDALEOn March 29, 1978, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order,3as modified herein.4I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.We disavow any suggestion by the Administrative Law Judge that Re-spondent, if properly motivated, could have discharged the strikers herein soas to be able to obtain replacements. When employees engage in a totalrefusal to perform work, as here, as opposed to a partial work stoppage,there is no business need to discharge the strikers to obtain replacements. Insuch circumstances a discharge of the strikers is unlawful. Newberry EnergyCorporation. Industrial Division. 227 NLRB 436, 437 (1976).The Administrative Law Judge inadvertently finds that under Respon-dent's reinstatement offer the first full-time striking driver to be reinstatedwould be no. 8 on the seniority roster; the correct number is 10.2 The Administrative Law Judge found that the Teamsters picketing wasnot recognitional at its inception. We find it unnecessary to pass on thisfinding since we find that, even if it was recognitional at its inception, it wasnot unlawful.3The Administrative Law Judge in the remedy section of his decisionorders backpay for the discharged strikers "for all wages and other benefitslost between the date of their discharge and their reinstatement.... "Chair-man Fanning and Member Truesdale agree with this finding. See Abilitiesand Goodwill, Inc., 241 NLRB 27 (1979).Member Murphy, in accordance with her dissent in that case, would findthat Respondent's backpay obligation herein did not commence until theemployees applied for reinstatement.4 In his recommended Order, the Administrative Law Judge provided thatRespondent shall cease and desist from "in any like or related manner inter-fering with, restraining or coercing its employees in the exercise of' their Sec.7 rights. However, we have found that Respondent discharged 12 employeesin violation of the Act, The discharge of an employee for engaging in pro-tected activities is an unfair labor practice which goes to the very heart of theAct, and in such cases the Board traditionally provides broad injunctivelanguage constituting a broad order. Accordingly, we shall modify the Ad-ministrative Law Judge's recommended Order to require that RespondentORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent,Rainbow Tours, Inc., d/b/a Rainbow Coaches, Ho-nolulu, Hawaii, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any other manner interfering with, restrain-ing. or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.cease and desist from "in any other manner" infringing upon the rightsguaranteed to its employees by Sec. 7 of the Act. Ambulance Services of NewBedford. Inc., 229 NLRB 106 (1977); N.L.R B v. Ent.istle Mfg Co. 120F.2d 532 (4th Cir. 1941).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the right of ouremployees to seek and secure representation byHawaii Teamsters and Allied Workers, Local996, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, bythreatening them with loss of business, newbuses, and the services of the manager (SteveKolt) who brought in that new business, as wellas loss of employment, if the employees seek orsecure representation by the labor organizationnamed above, or any other labor organization.WE WILL NOT interfere with the right of ouremployees to engage in protected concerted ac-tivities by discharging them for refusing to crossa picket line established at our premises.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights under Section 7 of the Na-tional Labor Relations Act, as amended, to orga-nize, form, join, or assist labor organizations,bargain collectively through representatives oftheir choosing, engage in other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, or refrain fromany or all such activities.WE WILL offer Henry Sanford, Ralph Kaui,241 NLRB No. 86589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoss Iho, Michael Akamine, Jay Agao, JamesLouis, Paul Iwata, G. Lane Kaaiai, Ronald Sai,Garrett Wong, Miles Fonseca, and Eric Kamareinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentjobs, with full restoration of their seniority andother rights and privileges, and make themwhole for any loss of earnings they may havesuffered as a result of their unlawful discharge byus for refusing to cross a picket line establishedby the labor organization named above.RAINBOW TOURS, INC., D/B/A RAINBOWCOACHESDECISIONSTAIEMENI OF IEF CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJuly 6 through 13, 1977, 1 conducted a hearing in Honolulu,Hawaii, to hear issues raised by a complaint issued on April29, 1977, and amended during the hearing, consolidatingissues raised by a charge filed by Hawaii Teamsters andAllied Workers, Local 996, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica' on March 2, 1977, in Case 37 CA- 1341; a chargeand amended charge filed by Ronald Sai on March 4 andMay 16, 1977, in Case 37-CA-1342; and a charge filed byGarrett Wong on July 5, 1977, in Case 37-CA-1387.2 Thelatter case was consolidated with the former two cases dur-ing the hearing inasmuch as all three cases involve commonparties, circumstances, and issues and to avoid unnecessarycosts and delay. The April 29, 1977, complaint wasamended during the hearing to add Case 37-CA-1387 tothe proceeding to name Garrett Wong as a party; to add anew paragraph I(c) stating Ronald Sai filed his firstamended charge in Case 37-CA-1342 on May 16, 1977,and a copy thereof was served on Rainbow Tours, Inc.,d/b/a Rainbow Coaches3the same day; to add a new para-graph (d) stating Garrett Wong filed his charge in Case37-CA- 1387 on July 5, 1977, and a copy thereof was servedon the Company the same day; and to add the names Gar-rett Wong, Miles Fonseca, and Eric Kama to paragraphVl(c) of the complaint.The amended, consolidated complaint alleged that theCompany violated Section 8(a)(l) of the National LaborRelations Act, as amended (hereafter called the Act) bythreatening employees with loss of new buses and sale ofthe Company if they sought representation for the purposeof bargaining collectively with the Company over theirrates of pay, wages, hours, and working conditions and dis-charging employees for respecting a picket line establishedby the Union at the Company's premises.The Company denied it made the alleged threats: as-serted employees who respected the Union's picket lineI Hereafter called Teamsters or IBT or the Union.2This case was consolidated with Cases 37-CA-1341 and 37-CA 1342after the hearing commenced (see Statement of the Case infra, for details).Hereafter called Rainbow or the Company.were not engaged in activity protected under the Act be-cause the Union's picketing was unlawful: asserted employ-ees who respected the Union's picket line did so because offear of violence and therefore were not engaged in activityprotected under the Act; and finally asserted employeeswho respected the Union's picket line were replaced forvalid and legitimate business reasons and therefore theirdischarges were not violative of the Act. The Company alsocontended two of the employees (Ronald Sai and RalphKaui) are not entitled to reinstatement because Sai was dis-charged for cause and Kaui was a supervisor, and none ofthe alleged discriminatees are entitled to reinstatement be-cause they did not make unconditional offers to return towork.The issues before me are:1. Whether the Company threatened employees with lossof new buses and sale of the Company to inhibit their seek-ing and securing representation for collective-bargainingpurposes.2. Whether the Company discharged employees for re-specting the Union's picket lines.3. If either or both the above issues are answered in theaffirmative, whether the Company thereby violated the Act.4. Whether Sai and Kaui and the other alleged discrimi-natees are entitled to the benefit of a reinstatement order.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen received from the General Counsel and the Company.Based upon my review of the entire record,' observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACTI. JURISI)ICTION AND LABOR ORGANIZAIIONThe complaint alleged, the answer (as amended at thehearing) admitted, and I find at all pertinent times that theCompany was an employer engaged in commerce in a busi-ness affecting commerce and the Union was a labor organi-zation within the meaning of Section 2(2), (5), (6), and (7) ofthe Act.I. IHE ALLEGED UNFAIR I.ABOR PRACTICESA. FactsThe parties stipulated and I find the Company is the suc-cessor of a bus company known as Transportation Associ-ates (hereafter called TA). TA was controlled by its chair-man and president, Harold Fukunaga, and shared a yardand headquarters with another bus company known asCharley's located on Piikoi Street in Honolulu. Prior to Oc-tober 1976, TA's operations were directed by BrianMcCreadie, its general manager, inasmuch as Fukunagaspent most of his time at his regular employment as anexecutive of Love's Bakery in Honolulu. In October 1976,Steven Kolt purchased a 30 percent interest in TA and as-I Pursuant to the General Counsel's motion, certain errors in the transcripthave been noted and are hereby corrected.590 RAINBOW COACHESsumed the presidency of TA from Fukunaga. WhileMcCreadie remained in TA's employ as general manager.Kolt assumed control of its operations.5Prior to assuming TA's presidency, Kolt spent approxi-mately 20 years in the tour-ground transportation business.working both on the mainland (primarily in the Los Ange-les area) and on Oahu. Between 1970-75 he was vice pres-ident and a director of Hawaiian Scenic Tours in charge ofits ground transportation, which consisted of two divi-sions one providing bus transportation for school childrenand the other bus transportation to tourists. HawaiianScenic's Oahu-based bus drivers were represented by theIBT and its outer island bus drivers were represented by theInternational Longshoremen and Harborworkers Union(hereafter called ILWU). Kolt dealt with both unions on aday-to-day basis and became familiar with their representa-tives, contracts, and operations.During the time Kolt was negotiating the purchase of a30 percent interest in TA (between January and October1976), the Teamsters sought recognition, picketed the yardshared by TA and Charley's, and succeeded in securingrecognition and a contract with Charley's.When Kolt assumed control of TA's operations, theCompany was operating 12 old buses leased from anothertour-bus operator called Robert's Ullima tours. It was oper-ating at a loss. It was also signatory to an agreement withRobert's to lease 20 new buses scheduled for delivery in twolots; a lot of 10 scheduled for December 1976 and a secondlot of 10 scheduled for January or February 1977. One ofthe first things Kolt did (in October 1976) was meet withTA's drivers, advise them he was in charge, that the Com-pany was having financial difficulties, that he intended tosecure new accounts and make the Company profitable.and that the Company would bring their wages, etc., up toparity with those paid by the Company's competitors whenit became profitable. In response to a question concerninghis attitude toward union representation of the drivers, heresponded he felt employees did not need union representa-tion if their employer handled problems as they arose andmaintained open communication; that tour operatorswould be more interested in using TA for their transporta-tion needs if it was nonunion: and suggested the driversgive him a trial period of about 8 months to see what hecould and would do for them.Between October and December 1976, Kolt renegotiatedthe lease agreement with Robert's, changing it from astraight lease to four lease-purchase agreements, and limit-ing the agreements to 10 rather than 20 buses. Within ashort time he also secured several new accounts.By December 1976 the name of the Company had beenchanged from TA to Rainbow; the Company had moved toKelokoi Street in Honolulu to occupy space leased fromand shared with Robert's, using Robert's wash crews andmechanics to service its buses;7six new buses had beenI find at all times pertinent Fukunaga, Kolt. and McCreadie were super-visors and agents acting on behalf of both TA and its successor. Rainbow.6 The four lease-purchase agreements were executed on December 1, 1976.and provided for the delivery of four buses on December I, 1976. two buseson December 13. 1976. two buses on December 20. 1976. and the final twobuses on December 28. 1976.7 The terms for such services were not developed in the recordadded to Rainbow's fleet: new full-time' drivers were addedto the work force:9and three new accounts had been se-cured by Kolt.On December 15, 1976, Kolt again met with the Compa-ny's drivers. He announced the Company was going to in-vite the families of its employees, customers and friends to aChristmas luau; that he had secured three new accounts forthe Company and expected to gain several more in the nearfuture: that six of the new buses had been delivered andfour more were coming, all on lease from Robert's:;'°that heneeded the support of the drivers to keep the new accounts,secure more, and make the Company profitable; and re-peated his promise to bring the drivers' wages to parity withthose of the Company's competitors when the Companyachieved a profitable status. He also stated that the rumorsthat he was going to terminate McCreadie's employmentwere false," he and McCreadie had worked well together inthe past and he expected they would continue to do so; thatthe rumor he was going to give preferential treatment to thenew drivers from Hawaiian Scenic was also false, whilethey were his friends he believed in following seniority prin-ciples and the older drivers would not lose out to the newones. Kolt was again questioned concerning his attitude to-wards union representation of the drivers. He replied hehad amicable relations with both the ILWU and the IBTwhile he was employed by Hawaiian Scenic, that he be-lieved the ILWU did a better job of representing its mem-bers, and was critical of IBT representation, tactics, andpolicies. He went on to state he favored many of the poli-cies and procedures contained in labor agreements, such asthe seniority principle and a three-step disciplinary proce-dure, but if the Company's drivers went union, the Com-pany would lose the big, new accounts he brought in; con-sequently. it would lose the new buses, and he would haveto pull out.'2As noted heretofore, by December 28, 1976, 10 newbuses were in service and a number of former HawaiianScenic drivers had been hired as full-time employees. Priorto the delivery of the first lot of new buses (four in number),the Company employed five full-time drivers and a varyingnumber of casual and part-time drivers. The five full-timedrivers and their dates of hire (by either Rainbow or itspredecessor, TA) were:Henry SanfordRalph KauiRoss IhoMike AkamineJay AgaoSeptember 21, 1971February 12, 1975September 26. 1975September 27, 1975March 22, 1976On January 10, 1977, the Company posted a notice it was' The Company employed both full-time and part-time drivers.I New drivers were brought over from Hawaiian Scenic by Kolt; they andKolt had developed friendly relations while Kolt was employed by HawaiianScenic.' He explained the terms of the leases.i McCreadie was popular with the drivers.12 The findings contained in this paragraph are based upon the testimonyof Kolt and several of the dnvers who attended the meeting. Kolt corrobo-rated the drivers' testimony except for their testimony concerning the re-marks set out in the last sentence. I credit the drivers' testimony on the basisof the logical relation of the remarks to the general tenor of Kolt's earliercomments. his October comments. and the mutual corroboration and clarityof the dners' recollection591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing to increase its roster of full-time drivers and wouldgive first priority to present drivers, provided they were notemployed fulltime elsewhere (or were prepared to give upsuch full-time employment). Sometime thereafter,'3theCompany posted the following document:FULL-TIME DRIVERS AS OF JAN. 15, 1977Our list of Full Time Drivers has expanded to includethe following [by seniority number and seniority dateof hire]:Date of Hire Name9-21-71 Henry Sanford2-12-75 Ralph Kaui9-26-75 Ross Iho9-27-75 Mike Akamine3-22-76 Jay Agao1-14-77 Vernon Nelson1-15-77 James Kaopuiki-16-77 Bobby Fujimoto-17-77 Peter Sataraka-19-77 Bozo Kaiihue1-20-77 Billy Martinez1-21-77 Ike Sataraka"On or about January 25, 1977, Ronald Sai, employed bythe Company as a part-time driver from October 1976, ap-proached Kolt to inquire why he and other part-time driv-ers, employed full time as city firemen,'5had not receivedpay increases granted to other employees. Kolt replied hehad not increased their wages because he doubted their loy-alty to the Company and thought the firemen were organiz-ing for the Union.', When Sai protested, Kolt promised toconsider them for a wage increase in about 30 days.A few days later (on Friday, January 28, 1977) approxi-mately 19 of the Company's drivers, including full-timedrivers Sanford, Kaui, Iho, Akamine, and Agao and part-time drivers Fonseca, Paul Iwata, G. Lane Kaaiai, Kama,James Louis, Sai, and G. Wong, met at McCreadie's home.The men discussed their dissatisfaction over the hire ofKolt's friends from Hawaiian Scenic as full-time, ratherthan part-time, probationary drivers and their assignmentto the best vehicles and tours, and elected Kaui and G.Wong as their spokesmen to express their grievance to Kolt.They also decided to seek representation by the ILWU inthe event they were not satisfied with Kolt's respo se.McCreadie was present throughout the meeting.The following morning (Saturday, January 29, 1977) IBTpickets appeared outside the Rainbow yard with picketsigns reading "Rainbow Coaches is paying substandardwages" and "Rainbow Coaches is working without a unioncontract." Sai was scheduled to work that day at his full-time employment as a fireman, commencing his shift at 8a.m. He was at the firehouse early (at about 7 a.m.) andreceived a call there advising him there were IBT picketsoutside the Rainbow yard. He went to the yard, observed" Kolt testified the roster was posted sometime between January 15, 1977,and the first day the IBT picketed Rainbow's yard. It was established thepicketing began on Saturday, January 29, 1977.14 It is undisputed Ike Sataraka commenced work January 21, 1977,worked for a few days, and did not work thereafter.1' Sai, Garrett Wong, A. Wong, Eric Kama, Miles Fonseca, and MikeCabanilla.36 The city firemen were represented by a labor organization; Sai had beenemployed by Charley's when it was organized by the IBT.the picketing, and telephoned Kaui and G. Wong. Theydecided to invite the 19 drivers who attended the meeting atMcCreadie's house the preceding evening to meet the fol-lowing morning opposite the yard to decide what theyought to do. They divided up the list of 19 names for noti-fication. Both Sai and G. Wong also telephoned the Com-pany's dispatcher and requested to be placed on sick leave.Iho and Agao commenced work on January 29, 1977,before the pickets arrived. Both were advised by radio tele-phone of the picketing, that they would be given assign-ments throughout the day by radio, and instructed to re-main away from the yard until the dispatcher advised themthe pickets had left. They followed instructions and workedall day, returning their buses to the yard after the dis-patcher advised them the pickets had dispersed and di-rected their return to the yard. During the course of theirwork that day, both Iho and Agao observed a carload ofmen unknown to them pull up in front of their buses and anoccupant in the rear seat, after getting their attention,sketching the outline of a box or a coffin with his hands.Sanford was scheduled to work on January 29, but, seeingthe pickets on arriving at the yard at about 8:30 a.m., de-cided not to cross the picket line and returned home.Kolt telephoned Kama that evening and informed Kamaof the IBT picket line, but told Kama not to worry about itand to report for work the next morning. Sanford was tele-phoned by the dispatcher and instructed to report for workthe following morning. Iwata was also instructed to reportfor work on January 30.Sanford and Iwata reported for work on Sunday, Janu-ary 30, prior to the arrival of any pickets. Sanford askedwhy he was called in, since Sunday was his regular day off.Kolt informed him he was called because he had notworked the day before when he was scheduled. Sanford andIwata picked up their worksheets and microphones,checked out their buses, and proceeded towards the gate,with Sanford in the lead. Before Sanford reached the gate,pickets appeared outside. Sanford stopped the bus and in-formed Kolt he was not going to go through the picket line.Kolt approached Iwata and asked him what he was goingto do. Iwata replied he was not going to go through if San-ford was not going through. Kolt stated if Iwata was notgoing to drive he would have to discharge him,--the Com-pany had to keep the buses rolling. Sanford and Iwatabacked the buses up, returned them to their parking spaces,and came to the company offices to turn in their micro-phones and worksheets. Kolt asked Sanford. if the picketswere there for 30 days did that mean Sanford would notdrive for 30 days. Sanford replied affirmatively. Kolt thenstated if Sanford left, he was not to return. Sanford asked ifthat meant he was fired. Kolt replied affirmatively. On thesame day, James Louis left the yard with a bus prior to thearrival of any pickets. While he was parked at a tourist stopawaiting the return of his passengers, a stranger approachedthe door of the bus and instructed him to take the bus backto the yard. Louis refused. Soon thereafter a car arrived andone of the occupants again approached his door and in-structed him to take the bus back to the yard and lookoutside his window. Louis looked out the window and sawmen pointing a shotgun and pistols at him. He stated hewould return the bus to the yard. He then radioed the dis-592 RAINBOW Cpatcher, told him what had occurred, and stated he wasbringing the bus in (over the dispatcher's objections). Louisreturned the bus to the yard and reported the incident toKolt. Kolt said the men were just trying to frighten Louis.Louis replied he was not afraid personally, but he had beenthrough a labor dispute before and his family had beenthreatened; he was a member of the union which represent-ed the employees at his full-time employment (by the cityrefuse department); and he was not going to work while theCompany was picketed. When Kama arrived at the yardthat morning and saw the pickets, he telephoned the dis-patcher and stated he was not going through the picket line.At or about 7 a.m. the same day (Sunday, January 30)Sai, G. Wong, Kaui, and other Rainbow drivers (the threewere able to reach) began to gather across the street fromthe Rainbow lot. Sai and Kaui recognized several of thepickets as Hawaiian Scenic drivers. They asked why theIBT was picketing and the pickets stated the IBT was upsetover Hawaiian Scenic's loss of both accounts'?and driversto Rainbow. Their remarks were reported to the group.When Sanford and Iwata joined the group, they reportedtheir discharge. The group discussed the discharges, the Ihoand Agao incidents of the previous day, and the IBT pick-eting. They decided to stay together as a group, to seekILWU representation, and to return to work. Sanford wasdesignated to contact the ILWU. Sanford invited the groupto come to his home and continue the discussion. McCrea-die came to Sanford's home, joined the group, and partici-pated in the discussion. Sanford attempted to contact anILWU representative known to him, but was unsuccessfulthat day (Sunday). Iho contacted the company dispatcherand was given a starting time the following day. He waslater contacted by Kaui, however, and requested to meetwith the group outside the picket line the following morningprior to reporting for work. Others of the group were alsocontacted and requested to meet the following morning.Kolt, Fukunaga, and McCreadie held a meeting at theRainbow yard that evening attended primarily by driverswho worked while Rainbow was picketed,'8plus some re-cent hires and prospective employees.'9Kolt told the gath-ered drivers he believed the IBT picketing was aimedmostly at Robert's,12with the IBT taking on both Robert'sand Rainbow mainly because they shared the yard. Hestated Rainbow's customers were supporting Rainbow andit would be able to stay in business so long as it was able toprovide service and so long as the drivers continued to workas Robert's drivers had. One of the drivers asked what pro-tection Rainbow could give them. Kolt replied that theCompany could not afford to give 24-hour protection, butwould provide protection while the bus was in operation. Adriver who had not driven for Rainbow prior to the picket-ing asked what status he and others who came to work forthe Company after the picketing started would have afterthe picketing ceased. Kolt stated he felt obligated to takecare of drivers who showed their loyalty to the Company byworking during the picketing by giving them a higher se-" Sun Tours and Hawaiian Holidays." Fujimoto, Martinez, Kaiihue. and Kaopuiki.'" Walter Nelson, Pablo Ripani. Henry Hanalei Kaaihue, Richard Yama-naka, and Rickard Kekona.2o By this time the pickets were also carrying signs saying Robert's wasunfair.593niority status than those who failed to support the Com-pany or refused to work while Rainbow was picketed.Many of the original group of 19 met again across fromthe picket line on Monday morning, January 31. Sanfordreported he had contacted the ILWU and its representativeinformed him the ILWU and IBT had agreed that neitherwold seek to organize the employees of an employer wherethe other had previously initiated an organizational effortand, since the IBT had made a previous attempt to organizeTA's drivers, the ILWU would not represent them. Thegroup decided to seek IBT representation and to respect theIBT picket line. Iho asked whether the Company should beinformed. He was authorized to contact the Company's dis-patcher and advise that they were respecting the picket lineand would not be in to work and so advised the dispatcher.The group moved its meeting over to the Pawaa fire stationand were joined by McCreadie. McCreadie was advised oftheir decisions; he informed them that several new drivershad been hired2' and the Company intended to hire stillothers, so the longer they stayed out the less the likelihoodthey would be reinstated." During the day the group con-tacted the IBT, signed authorization cards, and were ad-vised by the IBT it would be unlawful for the Company todischarge them for respecting the IBT picket line.2That evening most of the group2attended a meeting atthe Pawaa firehouse. They designated G. Wong as theirspokesman, detailed questions they wished discussed withthe Company (the seniority status of the former HawaiianScenic drivers and their preferential treatment, their senior-ity status, etc.), and invited Kolt to attend the meeting.When Kolt arrived, Wong attempted to discuss the ques-tions the group had raised. Kolt replied that he was notthere to discuss company policies, but to tell them heneeded their services and wanted them to return to work. Adriver asked him what their current status was, i.e., hadthey been discharged. After some equivocation6in re-sponse to repeated inquiries if being replaced meant theyhad been fired, he told them if they wanted him to use theword fired, that was their status if they did not come backto work after the meeting." In response to inquiries con-cerning their status if they returned to work, Kolt criticizedthe group as lacking guts. depicted their refusal to cross the21 Richard Yamanaka, Peter Sataraka, and Pablo Ripani commencedwork as full-time drivers on January 31. While the seniority roster posted inlate January lists Sataraka with a seniority date of January 17, the workrecords do not disclose he worked on that date or any date prior to January31.22 Henry Hanalei Kaaihue and Walter Nelson indicated their interest ingoing to work for the Company at the January 30 meeting at the Rainbowyard, provided they were assured full-time employment and retention whenthe picketing ceased, which Kolt promised.23 McCreadie confirmed, however, that Sanford and Iwata had been dis-charged and would not be reinstated.24 The group was so advised by Arthur Rutledge, the IBT president, andanother IBT representative. Rutledge also told them the original purpose ofthe picket line was "informational."25 Ten of the twelve alleged discriminatees were there (Sanford, Kaui. Iho.Akamine, Agao, Iwata, Louis, Kaaiai, Sat, and G. Wong); Fonseca andKama did not attend, but were notified by the attendees what transpired atthe meeting. Others of the original group of 19 also attended (Herman Kala-hiki and A. Wong).26 Kolt first took the position they were replaced.2' He stated he would return to the Rainbow yard after the meeting andremain there until midnight, and if they wanted jobs, to apply as individualsbefore midnight. DECISIONS OF NATIONAL LABOR RELATIONS BOARDIBT picket line as disloyalty, and stated he was taking careof his "loyal" employees, so the ones he accepted would goto the bottom of the seniority roster, i.e., the first full-timereturnee would be no. 8 on the full-time seniority roster andthe first part-time returnee would also be no. 8 on the part-time roster.28Kolt also advised the group he needed theirservices, he felt the Company could survive the picketing,he felt they and the Company were being used as tools bythe IBT, repeated the need for the Company to maintain itsservices in order to retain its customers and its need fortheir help, and stated if they wanted union representationany union other than the IBT was acceptable to him.The group decided against accepting Kolt's offer of reem-ployment under the conditions stated.The following day (Tuesday, February I) Henry HanaleiKaaihue and Walter Nelson commenced work as full-timedrivers for the Company.That same day Kolt met with Rutledge. Rutlege assertedhe represented a majority of the Company's drivers andrequested recognition and a contract. He also requested in-formation concerning the Company's current wage scales,fringe benefits, etc. Kolt handed him a document listing therequested information, but said the Company could not af-ford to go union at its present growth stages, it could notsurvive. Kolt was not convinced a majority of the driverswanted IBT representation and declined to recognize theIBT or state they had an agreement,'9suggesting they letthe matter be determined by an NLRB-conducted election.Rutledge then asked Kolt to take the old drivers back, withfull seniority. Kolt replied he would take them back, butwould only give them seniority behind those who stayedwith him.At Rutledge's suggestion that evening that they applyunconditionally for reinstatement to the Company and hisassurance that such applications would be accepted by theCompany, most of the discriminatees°went to the Rain-bow yard the next morning (Wednesday, February 2) toapply for reinstatement. They entered the yard as a groupand were addressed by Kolt outside his office. Kolt statedthere were no full-time openings, but he would accept theirapplications for part-time employment as and whenneeded. The group consulted with the IBT and were ad-vised to file the requested applications. They returned anddid so. On completing their applications, Kolt interviewedthem one at a time, reviewed their applications and sup-porting documents (driver's license, health card, etc.), andin most instances told the applicant he would call him ifand when his services were needed, but never called theapplicant thereafter.3' In Kaui's case, Kolt noted Kaui'shealth card had expired. Kaui explained he had telephonedthe doctor for a physical examination in order to renew hiscard and could not get an appointment until February 421" The full-time drivers listed on the full-time seniority roster below allegeddiscnminatees Sanford, Kaui, Iho, Akamine, and Agao were seven in num-ber. The record does not disclose the identity of the seven part-time driverswho worked during the picketing.29 Rutledge asked Kolt to authorize him to tell the drivers who had signedIBT cards that they had an agreement at a meeting he had scheduled withthe card signers that evening.0 All but G. Wong.1 Agao, Akamine, and Iho's testimony to this effect was uncontradictedand is credited.12 Kaui kept the appointment and secured a valid health card onFebruary 4.Kolt asked him to wait outside. While Sanford initiallywithdrew upon Kolt's advice that only part-time employ-ment was available, he later returned and stated he wouldaccept any employ. Kolt asked him if he was ready to go towork that day. Sanford replied in the negative, stating hehad plans for the rest of the day, but was available thefollowing day. Kolt suggested he check later to see if workwas available the next day. When Louis entered Kolt's of-fice for his employment inteview, he did not have his healthcard with him and was instructed to bring it in. He did soand was advised there was work for him the following day.He worked on February 3 and has worked in a part-timecapacity for the Company since that date. Kolt interviewedKama, found his documents satisfactory, and asked him ifhe was available for work. Kama replied affirmatively andwas instructed to check later and he would be advised ifthere was work for him. Kolt checked Sai's documents andfound them satisfactory. He expressed his distress at seeingSai outside the picket line on Sunday, January 30, afterreceiving a report Sai had called in sick, and asked if heworked at the firehouse that day. Sai replied he was notscheduled to work at the firehouse that day and was notfeeling well, but came down to the picket line to try to findout what was going on. Kolt testified he told Sai he hadmore respect for those who stated they were not going towork because of the picket line and he did not want toemploy a liar; that if he wanted to hire Sai he would callhim, but did not think he would call. Sai denied Kolt madesuch statements, but simply told Sai he would call him if hisservices were needed. I find Kolt raised a question concern-ing Sai's presence at the picket line (both testified to that),but did not call Sai a liar or tell him he would not be called,simply stating he told Sai not to call the Company, it wouldcall him if it wanted to hire him, and no more. Kolt foundFonseca's documents satisfactory and asked him if he wasavailable that day. Fonseca replied negatively. Kolt thentold him to check later and he would be advised if work wasavailable for him. Iwata was interviewed, his documentsfound satisfactory, and returned to work on February 3.Kaaiai was interviewed, his documents approved, and in-structed to check and he would be advised if work for himwas available. G. Wong did not appear to fill out an appli-cation and submit to an individual interview with Kolt thatmorning. Other members of the original group of 19 (notnamed in the complaint as alleged discriminatees) filled outapplications and were assigned part-time work along withLouis and Iwata (Herman Kalahiki, William Kamaka, andA. Wong)."3Following their individual interviews, the alleged dis-criminatees (with the exception of G. Wong) gathered inthe yard outside Kolt's office. Kolt came outside and an-nounced he had work that day for only one of the groupand since Kamaka was the first member of the group withproper qualifications to come through the door, he was put-ting Kamaka to work. The group then dispersed. As theyleft the yard, Sai met G. Wong coming to put in his applica-tion and informed G. Wong of Kolt's position and his an-nouncement there were no present work opportunities. Onthe basis of that advice, G. Wong did not file an application11 All five had previously been part-time employees.594 RAINBOW COACHESfor reinstatement that day. Later in the month he went tothe yard to file an application and was advised by McCrea-die that McCreadie could not furnish him an application,he would have to see Kolt (Kolt was not there). G Wongmade no further attempt to secure reinstatement.Towards evening the same day, most of the group re-turned to the yard to secure their paychecks for the previ-ous work period (the Company paid its employees everyother Wednesday for the 2 weeks prior to each payday).Kolt informed the group there was no work for them thefollowing day (February 3).'4Sanford, Kaui, Iho, Akamine, and Agao, all alleged dis-criminatees, full-time drivers, and numbers I through 5 onthe full-time seniority roster prior to the commencement ofthe IBT picketing, have never been recalled by the Com-pany either in a full-time or part-time capacity; neitherhave alleged discriminatees and part-time drivers Sai,Kaaiai, Kama, and G. Wong. Alleged discriminatees andpart-time drivers Louis, Iwata, and Fonseca have been re-called, with seniority dates from the date of the first suchrecall. Additional members of the original group of 19 andpart-time drivers Kamaka, Kalahiki, and A. Wong havealso been recalled; their seniority dates are not of record.The picketing continued until February 18, 1977. Duringthe picketing, and particularly in the early period, there isno question the Company lost business" and income.sB. Analysis and Conclusions1. The alleged threatsKolt made it clear in his remarks to the drivers in hisDecember 15, 1976, meeting with them the Company wasunprofitable when he purchased an interest in it; that hehad taken accounts away from the Company's unionizedcompetitors because they preferred to employ the Companyfor their transportation needs because it was nonunion; thathe was aware the company wage scales, etc., were lowerthan those of the Company's unionized competitors; andthat his staying with the Company, retaining the new ac-counts he had secured, his acquisition of additional newaccounts, the consequent profitability of the Company, itsability to pay for and retain the newly purchased buses, andits ability to bring their wage scales, etc., up to parity withthe Company's competitors were all contingent upon theirnot seeking and securing union representation. Kolt obvi-ously was alert to the drivers' interest in such representation(by the questions the drivers raised concerning that possibil-ity at both the October and December meetings) and aware(by his promises of wage parity) of the appeal union repre-sentation had by virtue of the higher wage scales, etc., in3' Louis and Iwata, however, were given work assignments for February 3by telephone. Kamaka was given a work assignment on February 2. Therecord does not disclose when or how Kalahiki and A. Wong received theirwork assignments.3) Sunset Hawaii-Hawaiian Beachcomber Tours, associated companies,notified Kolt on February I, 1977, that they were discontinuing use of Rain-bow until the labor dispute was concluded.' On January 29 the Company farmed out 145-1 /2 hours of work receivedfrom its customers to its competitors for performance; the Company nor-mally charged its customers between $24 and $32 per hour for its services.On January 30, the Company farmed out 119-1/2 hours: on January 31, 138-I/2 hours.the contracts between his competitors (including his formeremployer, Hawaiian Scenic) and the IBT and ILWU.The implication Kolt left with the drivers was clear-seek union representation and the Company loses my ser-vices, the accounts I have brought in, any possibility ofadditional new accounts, profits, the new buses, any possi-bility of wage increases and, obviously, a question ofwhether the Company and their jobs would continue.Such an implied threat clearly interfered with, restrained,and corced the drivers in the exercise of their right to seekrepresentation from a labor organization for the purpose ofbargaining collectively with the Company concerning theirwages, rates of pay, hours, and working conditions, and I sofind and conclude.I therefore find and conclude the Company violated Sec-tion 8(a)(1) of the Act by virtue of Kolt's December 15.1976, remarks noted above.2. The alleged discriminatory dischargesIt is undisputed that Kolt discharged Sanford and Iwataon Sunday, January 30, 1977, when they refused to taketheir buses through the IBT picket line. It is similarly undis-puted that on the evening of Monday, January 31, 1977,Kolt told 10 of the 12 alleged discriminatees, including San-ford and Iwata and excluding Fonseca and Kama,37theywere discharged if they failed to contact him individuallyby midnight, agree to cross the IBT picket lines, and acceptwhatever terms of recall he offered them.38I therefore findand conclude that on or before January 31, 1977, the Com-pany by Kolt discharged the 12 alleged discriminatees forrefusing to cross the IBT picket lines and work on whateverterms Kolt offered them.The Company contends, however, the discharges werenot unlawful because (I) the IBT picket line was unlawful;or (2) the dischargees respected the picket line because offear of bodily harm; or (3) it was entitled to discharge themand hire permanent replacements for them in order to oper-ate its business.The Company contends that the picket was illegal be-cause the IBT picketing was an unlawful restraint of tradein violation of the antitrust laws, citing United Mineworkersof America v. Pennington, 381 U.S. 657 (1965); Allen Brad-ley Co. v. Local Union No. 3, International Brotherhood ofElectrical Workers, 325 U.S. 797 (1945); and Connell Con-struction Co., Inc. v. Plumbers & Steamfitters Local UnionNo. 100, United Association of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry of the United States andCanada, AFL-CIO, 421 U.S. 616 (1975). In each of thesecases, however, the union had entered into an agreementwith one employer or employer group to use its economic17 Who I find were notified of Kolt's statements later.31 Kolt testified he did not foresee a need for any more than I full-timedrivers for some time (the size of his full-time driver complement pnor toJanuary 29) The record does not disclose the size of his part-time drivercomplement prior to January 29 or the number the Company intended toretain on and after January 31. In view of his statement at the meeting thathe intended to put all full-time and part-time drivers who demonstrated theirloyalty to the Company by working during the picketing, ahead of any of thealleged discriminatees who applied; his disparaging remarks concerning theircourage and loyalty to him; and the nature and number of job offers hemade when they appeared on February 2. the nature and extent of Kolt'soffer of reinstatement at the January 31 meeting is ambiguous at best.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpower to force terms on another employer or employergroup. There is no valid, probative evidence here that theIBT entered into an agreement with Hawaiian Scenic torestrain Rainbow's business." The Company also arguesthat the IBT picketing was unlawful in that it was second-ary in nature and violative of Section 8(b)(4) of the Actand/or unlawful in that it was recognitional at a time theIBT did not represent any Rainbow drivers and violative ofSection 8(b)(7) of the Act.Findings have been entered that initially the pickets car-ried signs clearly identifying Rainbow as the picketed em-ployer and carrying the legend that Rainbow was payingsubstandard wages and its drivers were not working under aunion contract. Findings have also been entered that Rut-ledge informed Rainbow's drivers that the initial purpose ofthe picketing was informational [to inform the public andpersons doing business with Rainbow of its substandardwages (admittedly below those of Rainbow's unionizedcompetitors) and that it was a nonunion operation]. Find-ings have also been entered that the pickets, a few daysafter the Rainbow picketing commenced, began to carrysigns identifying Robert's as a picketed employer (presum-ably with similar messages).The Company cannot reasonably contend the Rainbowpicketing was intended to bring pressure on another em-ployer to yield to IBT demands, since it is clear Rainbowwas the target of the picketing because it was causing IBTmembers to lose job opportunities to the nonunion sector ofthe industry. So the Company contends the IBT picketingof Rainbow was secondary because the pickets marchedacross a gate shared by Rainbow and Robert's and a gateposted as one solely for Robert's use, thereby violatingMoore Drv' Dock4" standards. In the circumstances of thiscase, it was the picketing of' Rainbow's operations, whatevergate the Rainbow buses went through, which motivated thealleged discriminatees' refusal to work. Even were the pick-eting of the gate allegedly designated as solely for Robert'suse by pickets carrying Rainbow signs held to be unlawful,it is clear this would not support a finding that the picketingof the gate used by Rainbow and Robert's (the picketingwhich the alleged discriminatees respected) was unlawful. Itis further noted that Kolt testified he farmed out a substan-tial portion of Rainbow's work to Robert's for performanceby Robert's buses and drivers during the picketing; Rob-ert's certainly ceased to be an unoffending neutral to theIBT-Rainbow dispute at that point and became Rainbow'sally, which would justify picketing both gates.With reference to the claim of alleged 8(b)(7) violation,the evidence indicates initially that the picket line was notrecognitional, a necessary ingredient to a finding of viola-tion of Section 8(b)(7), but rather informational [and thesecond proviso to Section 8(b)(7)(C) specifically excludesinformational picketing from the coverage of the section].While the picketing may have been converted into a recog-)9 Kolt's testimony that a former Hawaiian Scenic employee he hired toldKolt by telephone that he appeared at the IBT picket line the previous daybecause he had been told to do so when he reported for work is hearsay andfalls far short of establishing a conspiratorial agreement between HawaiianScenic and the IBT to restrain Rainbow's business: is ambiguous: and thefact Hawaiian Scenic drivers were among the pickets is likewise insufficientproof of such conspiracy.4 Sailors' Union of the Pacific. AFL (Moore Dry Dock Company)., 92NLRB 547 (1950).nitional picket line after the alleged discriminatees (andpossibly other Rainbow employees) signed IBT authoriza-tion cards and the IBT requested recognition as their repre-sentative (on the third and fourth day of picketing), theevidence is insufficient to support a finding that the picket-ing thereafter became unlawful in the absence of evidenceconcerning the nature of the petition that the alleged dis-criminatees (and possibly others) signed at the IBT hall forpresentation to the NLRB Regional Office (it may havecomplied with the statutory requirement of a petition filing)or that the cessation of picketing by February 18 was suffi-ciently timely that a finding of Section 8(b)(7) is not sup-portable.For the reasons set out above, I find and conclude theCompany has not demonstrated by substantial, probativeevidence that the IBT picketing of Rainbow was unlawfuland thereby deprived the alleged discriminatees of the pro-tection of the Act.Citing N. L. R.B. v. Union Carbide Corp., 440 F.2d 54 (4thCir. 1971), cert. denied 404 U.S. 826 (1971), and othercases, the Company next contends the alleged discrimi-natees refused to cross the picket line because they fearedbodily harm, not because they made common cause withthe picketing union, and therefore their respecting thepicket line was not activity protected under the Act.In a 1972 decision," the Board rejected the Union Car-bide holding, adopting the statement of the Trial Examinerin that case that:..contrary to the court's holding in ULnion Carbide,the Board's decisions regard an employee's motive forhonoring a picket line as irrelevant. Thus, in CooperThermometer Co., 154 NLRB 502, the Board said, at504:[T]he focal point of inquiry in determining whether[an employee's] refusal to cross the picket line toperform production work was a protected activitymust of course be the nature of the activity itselfrather than the employee's motives for engaging inthe activity.Accordingly, since I am required "to apply establishedBoard precedent which the Board or the SupremeCourt has not reversed," I regard as without merit theRespondent's contention that a refusal to cross a picketline is an unprotected activity when it is motivated byfear.Even if one were to apply the Union Carbide ruling in thiscase, the Company's argument lacks merit. While it may betrue Sanford and others among the 12 alleged discrimi-natees failed or refused to cross the IBT picket line onJanuary 29 and 30 because they feared violence to theirpersons.42they met together on January 31 prior to the timeKolt discharged them, decided to stay together as a group,decided to secure IBT representation, secured assurancesfrom IBT of such representation, and thereby joined causewith the IBT as employees of Rainbow on strike against it"I Congoleum Industries, Inc., 197 NLRB 534, 547 (1972).42 Not all of the 12 alleged discriminatees respected the picket line onJanuary 29 and 30 because of fear of bodily harm; many did so as a matterof principle.596 RAINBOW COACHESbecause, as proclaimed on the IBT picket signs. Rainbowwas paying substandard wages and they were not workingunder a union (IBT) contract.Thus, both on the basis of Board doctrine and under thefacts and circumstances of this case. I reject the Company'scontention that the 12 alleged discriminatees were engagedin conduct unprotected under he Act because some of theirnumber may have refused to cross the IBT picket line onJanuary 29 and 30 primarily due to their fear of bodilyharm.The Company contends that in any event it was entitledto discharge its striking employees and hire permanent re-placements for them in order to maintain its business opera-tions, citing N.L.R.B. v. Southern Greyhound Lines, Divisionof Greyhound Lines, Inc., 426 F.2d 1299 (5th Cir. 1970);Redwing Carriers, Inc. and Rockana Carriers, Inc., 137NLRB 1545 (1962), enfd. 325 F.2d 1011 (D.C. Cir. 1963),cert. denied 377 U.S. 905 (1964); and Swain & Morris Con-struction Co., 168 NLRB 1064 (1967), enfd. 431 F.2d 861(9th Cir. 1970).While it is well settled that an employer has a right toterminate strikers and hire replacements for them in orderto continue business operations,' the Board, with court ap-proval, has developed the doctrine that the employer's onlvmotive for effecting such terminations must be to secureperformance of the strikers' work (and not in retaliation fortheir withholding their services), and such termination isnecessary to secure performance of that work."In this case, just the opposite occurred. The evening afterthe 12 alleged discriminatees informed McCreadie theywere joining the IBT and supporting its picketing effortsagainst the Company, Kolt told them he would deal withany union other than the IBT; told them their respectingand joining the IBT cause demonstrated their lack of loy-alty as contrasted to the conduct of the other drivers whoremained on the job; and advised them while he neededthem, if they returned and if he offered them jobs, theywould be at the bottom of the respective full-time and part-time seniority lists, behind the drivers who remained on thejob. The Board has ruled on several occasions that an offerof reinstatement to strikers accompanied by an announce-ment that those who accept such offer will be accorded thestatus of new hires, with consequent loss of their previousseniority standing, is clearly retaliation for engaging in ac-tivities protected under the Act unrelated to any need tocontinue operations,4' and a violation of Section 8(a)(1) ofthe Act. Kolt's December 15, 1976, remarks to the drivers,his January 25 comments to Sai, and his remarks at theJanuary 31 meeting all demonstrate Kolt's hostility to theIBT and anyone supporting it, particularly as the represent-ative of any of Rainbow's employees.Since Kolt also advised the drivers at the January 31meeting that if they accepted his offer of reinstatement asnew employees, the first full-time driver rehired would benumber 8 on the full-time seniority roster and the first part-time driver rehired would also be number 8 on the part-a N.LR.B. v. Mackay Radiod Telegraph Co., 304 U.S. 333 (1938).Redwing Carriers, supra,' Swain 4 Morris, supra; Overnight Transporta-rion Co., 209 NLRB 691 (1974)."4 Decatursville Sportswear Co., Inc., 205 NLRB 824 (1973) Globe MoldedPlastics Co., Inc., 204 NLRB 1041 (1973).time seniority roster, it is clear vacancies existed" at thattime. I therefore find and conclude. by Kolt's January 31,1977, discharge of the 12 discriminatees for refusing to gothrough their designated representatives' picket line and ac-cept the status of new employees at a time there were jobvacancies, shows Kolt discharged the 12 alleged discrimi-natees in retaliation for their supporting the IBT picket lineand not solely due to business considerations. I thereforefurther find that by such discharges Kolt violated Section8(a)(1) of the Act.The Company next contended that the alleged discrimi-natees did not make an unconditional offer to return towork and therefore are not entitled to reinstatement: thatSai in any event is not entitled to reinstatement because hewas discharged for cause; and that Kaui is not entitled toreinstatement because he was a supervisor.Since findings have been entered that the 12 alleged dis-criminatees were discharged for engaging in protected con-certed activities, the normal remedy is an order directingthe employer to make a current offer to reinstate them totheir former positions or, if those positions no longer exist,to substantially equivalent positions, and to reimburse themfor any wage losses they have suffered between the date oftheir unlawful discharge and the date of such reinstatement.There appears little reason to depart from that remedyhere, inasmuch as it is readily apparent the alleged discrim-inatees and their representative made it clear the allegeddiscriminatees desired reinstatement, with all rights restored.In any event, I find Sanford, Kaui. Iho. Akamine, Agao.Fonseca, Iwata, Kaaiai. Kama. Louis, and Sai uncondition-ally offered to return to work on February 2, 1977. and (i.Wong would have done so but for receiving a report thatKolt had refused to reinstate any of the I just named totheir former positions and status.I further find, in accordance with factual findings enteredheretofore, that Kolt did not discharge Sai on February 2.1977, for cause, i.e., fbr calling in sick the previous Sundaywhen he was not in fact ill, but rather only questioned Saiabout appearing outside the picket line after calling in sickand, after hearing Sai's explanation, accepting Sai's appli-cation and telling Sai he would be contacted if needed.As far as Kaui is concerned, it is undisputed that Kauispent 85 to 90 percent of his time driving a bus and 10 to 15percent of his time training and familiarizing other driverson equipment; that Mike Akamine and Vernon Nelson alsodid such training; that Kaui was not authorized to hire orfire employees, did not hire or fire employees, and did notdirect employees in the performance of their work. I there-fore find and conclude Kaui was not a supervisor within themeaning of the Act. It is true that Kaui did not have a valid"The full-time roster posted in late January 1977 listed Sanford. Kaui.lho, Akamine, and Agao as nos. I through 5 and V. Nelson, Kaopuiki.Fujimoto, P. Sataraka. Kaaihue, Martinez, and I. Sataraka as nos. 6 through12 on the full-time seniority roster: moving the latter seven up would changetheir numerical order to I through 7. Since I. Sataraka left the Company'semploy prior to January 29 (when the picketing commenced) and was notreplaced, it appears Kolt was offering Sanford. Kaui, Iho, Akamine, andAgao reinstatement in seniority slots 7 through I if the) accepted his offerof employment as new hires. the reverse of their seniority positions pnor tojoining the IBT. The record does not disclose the positions of the part-timealleged discriminatees on the part-time seniority roster, but it may be pre-sumed reasonably that one or more of them were numbered between I and 7prior to joining the IBT.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth card at the time he was interviewed by Kolt on Feb-ruary 2, 1977. It is undisputed that Kaui's health card ex-pired on January 23, 1977; that McCreadie was aware ofsuch expiration, aware that on January 21, 1977, Kauischeduled a medical appointment for the purpose of secur-ing its renewal for February 4, 1977, and authorized Kauito continue to drive, which he did, between January 23 and28, 1977; and that Kaui secured a renewal of his healthcard on February 4, 1977. On the basis of the foregoing, Ifind Kaui is entitled to reinstatement under the Act.CONCLUSIONS OF LAW1. At all pertinent times Rainbow was an employer en-gaged in commerce in a business affecting commerce andthe IBT and ILWU were labor organizations within themeaning of Section 2(2), (5), (6), and (7) of the Act.2. At times pertinent Kolt and McCreadie were supervi-sors and agents of Rainbow acting on its behalf within themeaning of the Act.3. At times pertinent Kaui was not a supervisor of theCompany acting on its behalf.4. Rainbow violated Section 8(a)(l) of the Act on De-cember 15, 1976, by Kolt's statement that Rainbow wouldlose several major accounts that he brought in, its newbuses, and his continued efforts and participation in and onbehalf of Rainbow if they sought and secured union repre-sentation.5. Rainbow violated Section 8(a)(1) of the Act on Janu-ary 31, 1977, by discharging employees Sanford, Kaui, Iho,Akamine, Agao, Fonseca, Iwata, Kaaiai, Kama, Louis, Sai,and G. Wong in retaliation for their support of the IBT.6. The above unfair labor practices affected commerce asdefined in the Act.THE REMEDYHaving found the Company interfered with the rights ofSanford, Kaui, Iho, Akamine, Agao, Fonseca, Iwata,Kaaiai, Kama, Louis, Sai, and G. Wong to engage in pro-tected concerted activities by discharging them for refusingto cross the picket line at its premises, I shall recommendthe Company be directed to cease and desist therefrom andtake the following affirmative action designed to effectuatethe purposes of the Act: Offer the 12 persons just namedreinstatement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, with full restorationof their seniority and other rights and privileges as theyexisted prior to their discharge, and reimburse the 12 per-sons for all wages and other benefits lost between the dateof their discharge and their reinstatement, with the lostwages and interest thereon computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977),'7andpost appropriate notice thereof. Having further found thatthe Company interfered with the rights of its employees toseek and secure union representation by threatening theemployees with loss of business, loss of new buses, and lossof the services of the manager who brought in major newbusiness (and therefore an implied threat of loss of their47 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).jobs) if they sought and secured union representation, Ishall recommend the Company be directed to cease anddesist therefrom and post appropriate notice thereof.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I recommend the issuance of the following:ORDER"The Respondent Rainbow Tours, Inc., d/b/a RainbowCoaches, Honolulu, Hawaii, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Interfering with the right of its employees to seek andsecure union representation in violation of Section 8(a)(1)of the Act by threatening them with loss of business, newbuses, the services of the manager who brought in that newbusiness, and loss of employment if they sought and se-cured union representation.(b) Interfering with the right of its employees to engagein protected, concerted activity in violation of Section8(a)(1) of the Act by discharging them for refusing to crossa picket line established at its premises.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer Henry Sanford, Ralph Kaui, Ross Iho, MichaelAkamine, Jay Agao, James Louis, Paul Iwata, G. LaneKaaiai, Ronald Sai, Garrett Wong, Miles Fonseca, andEric Kama immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges.(b) Make Henry Sanford, Ralph Kaui, Ross Iho, Mi-chael Akamine, Jay Agao, James Louis, Paul Iwata, G.Lane Kaaiai, Ronald Sai, Garrett Wong, Miles Fonseca,and Eric Kama whole for any loss of earnings they mayhave suffered as a result of their discharges, as provided inthe section of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its place of business in Honolulu, Hawaii,copies of the attached notice marked "Appendix."49Copiesof said notice, on forms provided by the Regional Directorfor Region 20, after being duly signed by Respondent's rep-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and reconnmended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'9 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."598 RAINBOW COACHESresentative. shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethe notices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.599